DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant's arguments with respect to claims 21-40 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Parise (U.S. Patent Application Number: 2004/0142733).
Consider claim 21; Parise discloses a wireless multi point power charger system comprising: 
a multipoint power charger system comprising: a power transmitter and at least one receiver and/or a plurality of power transceivers disposed within a plurality of multipoint power chargers (par. 63, lines 5-7), each multipoint power charger communicatively coupleable to another (par. 100, lines 1-4), and at least one coupleable to an electric power source (par. 64, lines 5-10); and 

the multipoint power charger system configured to: 
for each electrically powered device (par. 63, lines 11-16), detect a presence of the electrically powered device when present within a three dimensional space proximate to one or more of the multipoint power chargers and determine a location of the electrically powered device in the three dimensional space independent of any action by the electrically powered device [e.g. a determination is made that the electric vehicle is in the garage or driveway without a vehicle communication signal (par. 122, line 10 – par. 123, line 6)]; 
repeatedly update a location of each electrically powered device present [e.g. the electric vehicle is either in the garage/driveway or not (par. 122, line 10 – par. 123, line 6)]; and 
form an ad hoc meshed wireless network comprising each of the multipoint power chargers and electrically powered devices present (par. 63, lines 5-7, 11-16; par. 100, lines 1-4), in which each of the electrically powered devices is part of a wireless electrical power grid local area network (par. 63, lines 5-7, 11-16; par. 100, lines 1-4); 
the multipoint power charger system further configured to receive a request for power from the electrically powered device (par. 67, lines 1-4; par. 69, lines 1-3), and upon receipt of the request (par. 67, lines 1-4; par. 69, lines 1-3), to direct one or more electromagnetic power beams from one or more of the multipoint power chargers to the determined location of the Response Under 1.111WIGL-1004Appl. 17/019312November 18, 2021Page 3 of 14electrically powered device (par. 70, lines 1-9), which is receivable by the electrically powered device to power and/or charge the electrically powered device (par. 70, lines 9-15); 
wherein upon movement of the electrically powered device (par. 63, lines 11-16) from a first location to a second location (par. 100, lines 1-4), the multipoint power charger system is configured to redirect and/or handoff the directing of the electromagnetic beam from a first multipoint power charger 
Consider claim 22; Parise discloses the multipoint power charger system is configured to select one or more of the power transmitters and/or power transceivers to provide power to the electrically powered device based at least on one of a requested speed of charging and/or power; and/or a level of charge of a battery of the electrically powered device (par. 63, lines 11-16; par. 68, line 1 – par. 69, line 9).
Consider claim 23; Parise discloses based upon a lack of detection and/or a location of the electrically powered device, the multipoint power charger system is configured to remove the electrically powered device from the electrical power grid local area network (par. 88, lines 3-6).
Consider claim 24; Parise discloses each of the electrically powered devices is in two way wireless communication with the multipoint power charger system via one or more networks selected from a local area network, a wide area network, and/or the ad hoc meshed wireless network (par. 80, lines 5-15).
Consider claim 25; Parise discloses identify a charging state of the electrically powered device via a signal transmitted from the electrically powered device to the multipoint power charger system over the one or more networks (par. 68; par. 81, lines 1-11).
Consider claim 26; Parise discloses determine a level of charge of the electrically powered device via a signal transmitted between the electrically powered device and the multipoint power charger system over the one or more networks (par. 68; par. 81, lines 1-11).
Consider claim 27; Parise discloses communicate instructions between the multipoint power charger system and the electrically powered device over the one or more networks to begin, continue, 
Consider claim 28; Parise discloses communicate instructions between the multipoint power charger system and the electrically powered device over the one or more networks to cause a charge level and/or power level of the electrically powered device to be indicated by and/or rendered on the electrically powered device [it is well known in the field of art that the indication or rendering occurs on a cell phone (par. 63, lines 11-16; par. 81, lines 8-11)].
Consider claim 29; Parise discloses communicate instructions between the multipoint power charger and the electrically powered device over the one or more networks (par. 80, lines 5-15) to at least partially update a location of the electrically powered device provided by an inertia measurement unit coupled to the electrically powered device (par. 67, lines 8-11; par. 81, lines 8-11).
Consider claim 30; Parise discloses communicate instructions between the multipoint power charger system and the electrically powered device over the one or more networks (par. 80, lines 5-15) directed to requesting a speed of charging or power required by the electrically powered device (par. 68; par. 81, lines 1-11).
Consider claim 31; Parise discloses at least one of the multipoint power chargers is located within, on, or is integral to an electrical outlet (par. 155, lines 1-14; fig. 32).
Consider claim 32; Parise discloses at least one of the multipoint power chargers is located within, on, or is integral to a stationary and/or movable light fixture (par. 81, lines 11-14).
Consider claim 33; Parise discloses at least one of the multipoint power chargers is located within, on, or is integral to an electrically powered appliance (par. 63, lines 5-7, 11-16).
Consider claim 34; Parise discloses at least one of the multipoint power chargers is located within, on, or is integral to an electrically powered office appliance [e.g. a laptop (par. 155, lines 1-14)].
claim 35; Parise discloses at least one of the multipoint power chargers is located within, on, or is integral to an electrically powered disposable illumination device (par. 81, lines 11-14).
Consider claim 36; Parise discloses the multipoint power charger system comprises one or more of a power converter, a base band processors, an RF processor, a beam formation controller, a multidirectional antenna array, and a system controller (par. 65), and is communicatively coupled to a local area network, a wide area network and/or the internet (par. 80, lines 5-15).
Consider claim 37; Parise discloses at least one of the electromagnetic power beams is a radio frequency beam (par. 106, lines 1-9).
Consider claim 38; Parise discloses at least one of the electromagnetic power beams is a laser beam (par. 106, lines 9-16).
Consider claim 39; Parise discloses a) providing a system comprising a wireless multi point power charger system according to claim 21 (par. 63, lines 5-7), coupled to an electric power source (par. 64, lines 5-10); the wireless multi point power charger system: i) detecting a presence of the electrically powered device within a three dimensional space proximate to one or more of the multipoint power chargers independent of any action by the electrically powered device [e.g. a determination is made that the electric vehicle is in the garage or driveway without a vehicle communication signal (par. 122, line 10 – par. 123, line 6)]; ii) determining a location of the electrically powered device in the three dimensional space independent of any action by the electrically powered device [e.g. a determination is made that the electric vehicle is in the garage or driveway without a vehicle communication signal (par. 122, line 10 – par. 123, line 6)]; iii) repeatedly updating a location of the electrically powered device [e.g. the electric vehicle is either in the garage/driveway or not (par. 122, line 10 – par. 123, line 6)]; and iv) forming an ad hoc meshed wireless network comprising each of the multipoint power chargers and electrically powered devices present (par. 63, lines 5-7, 11-16; par. 100, lines 1-4), in which each of the electrically powered devices is part of a wireless electrical power grid 
Consider claim 40; Parise discloses each of the electrically powered devices is in two way wireless communication with the multipoint power charger system via one or more networks selected from a local area network, a wide area network, and/or the ad hoc meshed wireless network (par. 80, lines 5-15); the method further comprising the multipoint power charger system: vii) identifying a charging state of the electrically powered device via a signal transmitted from the electrically powered device to the multipoint power charger over the one or more networks (par. 68; par. 81, lines 1-11); viii) determining a level of charge of the electrically powered device via a signal transmitted between the electrically powered device and the multipoint power charger over the one or more networks (par. 68; par. 81, lines 1-11); ix) communicating instructions between the multipoint power charger and the electrically powered device over the one or more networks to begin, continue, or cease the powering and/or charging of the electrically powered device (par. 72, lines 1-6; par. 81, lines 1-8); x) communicating instructions between the multipoint power charger and the electrically powered device over the one or more networks to cause a charge level and/or power level of the electrically powered .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
               Primary Examiner, Art Unit 2646